Per Curiam: This case is brought here by writ of error, and a printed brief, filed by counsel, which seeks to establish these points, viz: First&emdash;By professing to direct the verdict to be reduced to form, the court changed it in matter of substance, and the judgment is not responsive to the issues. Second&emdash;The defendants were entitled to a return of the property. Third&emdash;The instructions given for the defendants below were incorrect. There is no bill of exceptions in the case, and it is a matter of surprise that attorneys will bring a record here, and assign errors, in the absence of a bill of exceptions, as to matters which can become a part of the record, and be subject to review in this court, only by a bill of exceptions. The judgment of the court below must be affirmed. Judgment affirmed.